Citation Nr: 0840973	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  03-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right leg 
disorder manifested by shortening.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to March 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2002 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.     

The veteran presented testimony before the Board in December 
2006. 
The transcript has been associated with the claims folder.

The claims were previously before the Board in August 2007, 
wherein the Board determined that new and material evidence 
had been received to reopen the claim for service connection 
for a psychiatric disability; however, the Board remanded the 
de novo claim for further development.  The Board also 
remanded the claim for service connection for a right leg 
disorder, which has been returned to the Board and is now 
ready for appellate disposition.  

The claim for service connection for a psychiatric disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.
2.  A right leg disorder manifested by weakness and 
shortening existed prior to the veteran's period of active 
duty service and did not undergo an increase in severity of 
disability during that period.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a right leg disorder manifested by shortening are not met.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.306 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the veteran's claim for service connection in correspondence 
sent to the veteran in November 2003, August 2004, and 
November 2007.  These letters notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his service connection claim, and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  In March 2006, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disability under consideration, pursuant to 
the recent holding in the Dingess decision.  

VA has also made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
veteran's service medical records, post-service VA and 
private medical treatment records, and reports of VA 
examination.  The veteran has not identified any other 
evidence which may be available that has yet to be been 
obtained.  The veteran has not identified any records of 
private treatment he received for polio as a child, even 
though the RO specifically requested that he do so in 
November 2007.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran essentially contends that he is entitled to 
service connection for a right leg disorder.  Specifically, 
he contends that he felt a popping of the right leg during 
service in Korea, which resulted in his right leg shortening. 

Considering the evidence of record, summarized in pertinent 
part below, and in light of the applicable laws and 
regulations, the veteran's claim must be denied.  In this 
regard, every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. § 1111.  

To rebut the presumption of sound condition under section 
1111 of the statute for disorders not noted on the entrance 
or enlistment examination, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; Id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness - a finding 
of a lack of aggravation, may be shown by establishing that 
there was no increase in disability during service or that 
any increase in disability was due to the natural progress of 
the preexisting condition.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service, and clear and unmistakable evidence includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  38 C.F.R. § 3.306(b).  

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability, which is proximately due to, or the result 
of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In this matter, the veteran's service medical records show 
that upon entrance examination in December 1964, the veteran 
had a minor pelvic tilt.  The examiner indicated it was 
asymptomatic and not considered disabling.  In February 1966, 
the veteran complained of pain and muscle cramps in his right 
leg.  He informed treatment providers that he had polio as a 
child.  The veteran was diagnosed with a muscle spasm due to 
an inequality in leg length (left 40 5/8" and right 39 
5/8").  Thereafter, he complained of pain in the right leg 
in March 1966.  

In February 1968, the veteran again informed treatment 
providers that he had polio at birth and currently had right 
leg cramps.  In August 1968, the veteran was informed that he 
needed a heel lift.  He had complained of cramps in the right 
leg.  Right leg shortening was again noted, though the 
etiology was questioned.  There were no further complaints in 
service.  The October 1968 separation examination was 
negative for a right leg disorder.  

After his separation from service, the veteran informed 
treatment providers at Strong Memorial Hospital in September 
1974 that he had polio as a child.  He indicated that it 
affected his right leg, leaving him with a mild limp.  
Thereafter, VA outpatient treatment records dated in April 
2002, show the veteran complained of right leg numbness as a 
result of multiple post-service back surgeries. 

It is clear from the evidence delineated above, that right 
leg shortening existed prior to the veteran's military 
service.  Specifically, there was no evidence of a "popping 
injury" as claimed by the veteran during service that caused 
the leg length discrepancy.  In the case of aggravation, the 
pre-existing disease or injury will be considered to have 
been aggravated where there is an increase in disability 
during service, unless there is a specific finding that the 
increase is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(a).  

There has been no showing that the right leg shortening 
underwent an increase in disability during service.  Wagner, 
370 F.3d at 1096; 38 U.S.C.A. § 1153.  Significantly, while 
the veteran claims not to have had polio as a child with a 
resulting right leg length discrepancy, he clearly informed 
both service treatment providers and private providers after 
his discharge from said service (29 years prior to filing the 
instant claim) that he did.  He has submitted no evidence to 
show that he did not have polio as a child, which resulted in 
the current right leg length discrepancy.  

Moreover, upon VA examination in April 2008, after reviewing 
the claims folder and performing a physical evaluation of the 
veteran, the examiner opined that the veteran had polio as a 
child with resulting right leg weakness and shortening.  The 
examiner opined that it was not likely that the right leg 
disorder underwent a permanent increase in severity as a 
result of service.  The examiner noted that the entrance 
examination showed a pelvic tilt, that sick call notes in 
1966 showed the leg length discrepancy, and that the report 
of examination prior to separation showed normal separation 
examination.  The examiner further opined that based on a 
review of the same evidence delineated above, a current right 
leg disorder was not etiologically related to the veteran's 
service  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  
38 C.F.R. § 3.306(b).  It is clear from the evidence that a 
right leg disorder manifested by shortening both existed 
prior to service and was not aggravated by his active 
military service.  VAOPGCPREC 3-2003 (July 16, 2003).  

While the veteran contends that a right leg disorder 
manifested by shortening did not pre-exist service and was 
the result of a "popping injury" during his active military 
service, his statements do not constitute competent evidence 
of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The evidence is not in relative 
equipoise.  Thus, the preponderance of the evidence is 
against the claim, and the appeal must therefore be denied.  
38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

ORDER

Entitlement to service connection for a right leg disorder 
manifested by shortening is denied.




REMAND

The veteran has also filed a claim of entitlement to service 
connection for a psychiatric disorder.  A determination has 
been made that additional evidentiary development is 
necessary.  Accordingly, further appellate consideration will 
be deferred and this case remanded for action as described 
below.

As noted in the Introduction, the matter was previously 
before the Board in August 2007.  At that time, the Board 
determined that the veteran submitted new and material 
evidence sufficient to reopen the claim for service 
connection for a psychiatric disorder; however, the Board 
found that additional notice and evidentiary development was 
necessary on the de novo claim.  

Specifically, based on his testimony before the undersigned 
in December 2006 (which indicated the veteran sought 
psychiatric treatment prior to 1974 from either the Strong 
Memorial Hospital or Genesee Hospital), the Board found that 
there were outstanding records of pertinent private treatment 
that may be available.  In the remand, the Board requested 
that any additional available records be added to the claims 
folder, and that the veteran thereafter be provided a VA 
examination to determine the nature and etiology of any 
current psychiatric disorder.

Following the remand, mistakes were made in notifying the 
veteran.  Aside from incorrectly notifying the veteran that 
he needed to submit new and material evidence to reopen a 
claim for service connection for passive aggressive 
personality disorder last finally denied in June 2002, the RO 
also failed to request the identified private treatment 
records from Strong Memorial Hospital or Genessee Hospital.  

The Board would remind the RO that the veteran's claim for a 
psychiatric disorder was reopened by the Board in November 
2007.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 83 
Fed. 3d 1380 (Fed. Cir. 1996).  It was the de novo claim that 
was remanded for the development identified above.  The 
veteran no longer needs to meet the threshold burden of 
submitting new and material evidence.  He must be notified of 
the evidence necessary to satisfy the underlying service 
connection claim, to include the identified private medical 
records.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2008).  

As the remand orders of the Board were not complied with, 
further remand is mandated due to the RO's failure to follow 
the directives in the Board's remand.  Stegall v. West, 11 
Vet. App. 268 (1998). 

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the veteran's claim.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the veteran of the 
evidence and information necessary to 
substantiate his de novo claim of 
entitlement to service connection for a 
psychiatric disability and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

2.  The RO should contact the veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
psychiatric disability since his 
discharge from service.  The RO should 
request that the veteran complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence relating to such treatment.  The 
RO should attempt to obtain copies of all 
pertinent records outstanding.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  

Specifically, the RO should seek to 
obtain treatment records of the veteran 
from Strong Memorial Hospital and Genesee 
Hospital dated between 1968 and 1974.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  After the receipt of any additional 
medical records obtained in accordance 
with this remand, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder, 
which may be present.  The veteran's 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  The examiner 
should indicate that the claims folder 
was reviewed.  All indicated studies 
should be performed.  

Based upon the findings after mental 
status examination of the veteran and 
upon review of the historical material in 
the claims file, the examiner should 
determine the nature of any current 
psychiatric disorder, to include possible 
incipient schizophrenic illness 
identified in 1974 and major depression 
identified between 2002 and 2006.  With 
respect to any disorder found to be 
present, the examiner should provide an 
opinion as to whether it existed prior to 
the veteran's active military service and 
whether said disorder underwent a 
permanent increase in severity during 
service beyond the natural progression of 
the disease.  If the examiner determines 
that the currently diagnosed psychiatric 
disorder did not exist prior to service, 
he/she should state whether it is at 
least as likely as not related to the 
veteran's active military service on any 
basis.  The term, "as likely as not," 
does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claim.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


